Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed on 01/21/2021 has a total of 29 claims pending in the application; there are 4 independent claims and 25 dependent claims, all of which are ready for examination by the examiner.    
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims1-29 are rejected under 35 U.S.C. 103 as being obvious over FERNANDO et al. Publication No. (US 2015/0092681 A1) in view of RICO ALVARINO et al. Publication No. (US 2018/0323902 A1). Hereinafter “RICO”
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Regarding claim 1, FERNANDO teaches a user equipment (UE) for wireless communication (User Equipment 902 FIG.9), comprising: 
a memory (memory 660 FIG.6); and 
one or more processors (controller/processor  659 FIG.6) operatively coupled to the memory (controller/processor can be associated with a memory 660 that stores program codes and data [0045] FIG.6), the memory and the one or more processors configured to: 
receive, from a base station (base station eNB 904 FIG.9), an indication of a signal to noise ratio (SNR) mode, of a plurality of SNR modes (the UE receives signaling indication from the eNB and determines to change a mode of operation from a first signal-to-noise ratio (SNR) mode to an increased SNR mode [0063-64] FIG.11), to be used by the UE for one or more downlink communications in one or more slots that occur after the first slot (the UE changes the operation to the increased SNR mode to receive downlink signaling from the eNB [0066-67] FIG.11), wherein different SNR modes of the plurality of SNR modes support at least one of different modulation and coding schemes, different ranks, or a combination thereof (receiving signaling from a base station indicating the UE to use at least one CQI value corresponding to a higher order modulation and coding scheme (MCS)  [0064-65] FIG.11), and 
operate using the SNR mode in the one or more slots based at least in part on the indication (changing the mode of operation to the increased SNR mode based on the received signaling [0064-65] FIG.11).  
	FERNANDO does not explicitly teach the indication is received in a first slot
 	RICO teaches the indication is received in a first slot (RICO: a UE receiving downlink control information (DCI) that allocates resources for a communication, the DCI may include a first slot field that indicates a transport block size (TBS) of the communication and a second field, different from the first field, that indicates a modulation order of the communication [0073-76] FIG.3).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to have modified FERNANDO by the teaching of RICO to receive the indication in a first slot in order to perform communication includes a transmission or a reception, and processing the communication according to the indicated modulation order (RICO: [0087-91] FIG.9). 

Regarding claim 2, FERNANDO teaches the UE of claim 1, wherein the memory and the one or more processors are further configured to transmit, to the base station, a UE capability report that includes an indication that the UE supports the SNR mode (the UE may indicate to the base station that the UE is capable of receiving at a higher SNR (C/N), e.g., approximately 40 dB, which prompts he base station to schedule the data at the higher order MCS (e.g., 256-QAM) 1004 [0061-62] FIG.9).  

Regarding claim 3, FERNANDO teaches the UE of claim 2, wherein the UE capability report indicates one or more additional SNR modes, of the plurality of SNR modes, that the UE supports (The UE may send CQI feedback (SNR (C/N) feedback) indicating that the UE is capable of receiving data at the higher SNR mode [0061-62]  FIG.9).  

Regarding claim 4, FERNANDO teaches the UE of claim 2, wherein the UE capability report indicates a number of bits that the base station is to use to indicate the SNR mode (The UE may send CQI feedback (SNR (C/N) feedback) indicating that the UE is capable of receiving data at the higher SNR mode [0061-62]  FIG.9).    

Regarding claim 5, FERNANDO teaches the UE of claim 1, wherein the memory and the one or more processors are further configured to receive, from the base station, an indication of a mapping between a set of bit values, for one or more bits used to indicate the SNR mode, and at least one of: a corresponding set of SNR modes, a corresponding set of modulation and coding schemes, a corresponding set of ranks, a corresponding set of combinations of modulation and coding scheme and rank, or a combination thereof (the SNR mode processing module determines to change the mode of operation when informed by the CQI processing module of the reception of signaling from a base station 1250 indicating the use of at least one CQI value corresponding to a higher order modulation and coding scheme (MCS). Thereafter, the SNR mode processing module 1206 may change the mode of operation to the increased SNR mode based on the received signaling [0071-72] FIG.11).  

Regarding claim 6, FERNANDO teaches the UE of claim 5, wherein the indication of the SNR mode to be used by the UE for the one or more downlink communications in the one or more slots comprises one or more bit values of the set of bit values (receiving signaling from a base station indicating the UE to use at least one CQI value corresponding to a higher order modulation and coding scheme (MCS) and thereafter changing the mode of operation to the increased SNR mode based on the received signaling [0064-65] FIG.9).  

Regarding claim 7, the modified FERNANDO teaches the UE of claim 1, wherein the indication of the SNR mode to be used by the UE for the one or more downlink communications in the one or more slots is included in downlink control information (DCI) (RICO: a UE receiving downlink control information (DCI) that allocates resources for a communication, the DCI may include a first slot field that indicates a transport block size (TBS) of the communication and a second field, different from the first field, that indicates a modulation order of the communication [0073-76] FIG.3).  

Regarding claim 8, the modified FERNANDO teaches the UE of claim 7, wherein the indication of the SNR mode to be used by the UE for the one or more downlink communications in the one or more slots is a single bit in the DCI that indicates a first SNR mode or a second SNR mode (RICO: bits of downlink control information (DCI) allocating resources for a communication, separate from the field indicating the MCS index, may indicate a modulation order for the communication [0083-84] FIG.8).  

Regarding claim 9, the modified FERNANDO teaches the UE of claim 7, wherein the indication of the SNR mode to be used by the UE for the one or more downlink communications in the one or more slots includes multiple bits in the DCI that indicates the SNR mode from more than two SNR modes  (RICO: bits of downlink control information (DCI) allocating resources for a communication, separate from the field indicating the MCS index, may indicate a modulation order for the communication [0083-84] FIG.8).    

Regarding claim 10, the modified FERNANDO teaches the UE of claim 7, wherein the indication of the SNR mode to be used by the UE for the one or more downlink communications in the one or more slots comprises a specific field pattern of the DCI (RICO: a UE receiving downlink control information (DCI) that allocates resources for a communication, the DCI may include a first slot field that indicates a transport block size (TBS) of the communication and a second field, different from the first field, that indicates a modulation order of the communication [0088-93] FIG.8).   

Regarding claim 11, FERNANDO teaches the UE of claim 1, wherein the indication of the SNR mode to be used by the UE for the one or more downlink communications in the one or more slots indicates the one or more slots (the UE receives data at an initial MCS (e.g., QPSK or 64-QAM) for n number of slots 1002, then there is a high probability that the UE will be receiving data at the initial MCS for the next several slot [0061] FIG.10).  

Regarding claim 12, FERNANDO teaches the UE of claim 1, wherein the indication of the SNR mode to be used by the UE for the one or more downlink communications in the one or more slots comprises an indication that the SNR mode is a higher SNR mode than an SNR mode that is active for the UE in the first slot (receiving signaling from a base station indicating the UE to use at least one CQI value corresponding to a higher order modulation and coding scheme (MCS) and thereafter changing the mode of operation to the increased SNR mode based on the received signaling [0064-65] FIG.9).    

Regarding claim 13, FERNANDO teaches the UE of claim 12, wherein the higher SNR mode is indicated based at least in part on downlink control information (DCI) including a slot offset parameter with a value greater than a threshold, wherein the slot offset parameter indicates an amount of time between the DCI and a communication scheduled by the DCI (the UE may indicate to the base station that the UE is capable of receiving at a higher SNR (C/N), e.g., approximately 40 dB, which prompts the base station to schedule the data at the higher order MCS (e.g., 256-QAM) 1004. This allows the UE to receive the data in a lesser number of timeslots. For example, at a next CQI feedback opportunity, the UE may change a gain state and operate at a high current mode to maximize SNR [0061-62] FOG.10).

Regarding claims 14-26, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-13, where the difference used is the limitations were presented from a “base station” side and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above.   

Regarding claims 27-28, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-13, where the difference used is the limitations were presented from a “method by the UE” side and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above.   

Regarding claim 29, related to the same limitation set for hereinabove in claim 1, where the difference used is the limitations were presented from a “method by the base station” side and the wordings of the claim were interchanged within the claim itself or were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claim and interchanging the wording did not introduce new limitations to this claim. Therefore, this claim was rejected for similar reasons as stated above.

Conclusion
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-272.3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system? Contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472